Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted, are being considered by the examiner.
Drawings
The drawings are objected to because the first and second grinding jig halves are identical in claim 8, but the drawings show them being not identical because the actuator 130, the screw 133 are on one half and other half has a threaded opening 122 and two posts near the springs 150.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract contains a plurality of paragraphs and the “Figure 4” should be deleted.
The disclosure is objected to because of the following informalities: in the specification, page 5 “The first and the second grinding jig half 101, 102 may be essentially identical” is unclear because the reason discussed above (see the drawing objection).  Appropriate correction is required.
Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claims 1-12 were worded throughout making it confusion what is actually being claimed.  for example, the claims have been written below for exemplary purposes only to overcome these objections.  Applicant should note however that these exemplary claims have not been written to overcome the art based rejections set forth below and rewritten below for exemplary purposes to overcome objections:  
Claim 1, lines 4-5 “a first and a second clamp half arranged to hold between them at least portion of a blade tool” should read –first and second clamp halves arranged to hold at least portion of the blade tool therebetween--;
Claim 1, lines 6-7, 9-10, 11 “a support bar of a grinding machine” should read – the support bar of the grinding machine --;
Claim 1, lines 14-15 “the longitudinal center axis” should read – a longitudinal center axis --;
Claim 5, lines 3-5 should read:--first and second separate grinding jig halves which are mutually facing each other and respectively; each of the first and second separate grinding jig halves comprises a clamp half and an elongate support portion half…--;
Claim 5, lines 6-13 should read -- the grinding jig is arranged such that each of the first and the second grinding jig halves may be releasably forced towards each other to hold a tool blade between the first and second clamp halves and wherein each of the first and second grinding jig halves comprises a respective front abutment half and a respective rear abutment part, wherein the front abutment halves and the rear abutment halves are arranged spaced apart from each other on respective support portion halves and configured for abutment with the support bar of the grinding machine.—
…
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 is “a grinding jig for holding a blade tool”.  From this preamble, it appears Applicant is seeking protection for the a grinding jig by itself, without the grinding machine. However, in the body of claim 1 is the phrase “said grinding machine having a grindstone and a support bar” and repeating it throughout the claim.   There are two lines of thought on this; 
One is that claim should be interpreted as a combination of the grinding jig and the grinding machine, which is seemingly not what the preamble suggests.
Two is that it is not a combination, but then it is not clear what structural scope to give the language in the body of the claim.  Would structures of a grinding jig (holder) that meet this, even if there was no teaching of a grinding machine?  What structure is being claimed?  If the grinding machine is not positively recited, then any prior art held against it would not need to show a grinding machine, it would only need to show the structure of the grinding jig, right?
Claim 1, lines 13-14 “such that the grinding jig may be moved back and forth relative support bar” is unclear and has two issue. First, the language “may” causes the recitation is unclear whether the grinding jig is positively movable relative to the support bar or not. Second, Claim 1, lines 8-10 “a front end abutment surface and a rear end abutment surface for abutment against the support bar of the grinding machine” and if the front and rear abutment surfaces abut against the support bar of the grinding machine that is unclear how the grinding jig is movable relative to the support bar.
Claim 1, line 7 the language “comprising” is unclear whether it refers to the  grinding machine or the elongate support portion.
Claim 2, the language “limited” used in the phrase “movement of the grinding jig in one direction is limited by one of the front and rear end abutment surfaces and movement of the grinding jig in the opposite direction is limited by the other of the front and rear end abutment surfaces” is unclear and conflicts to the scope of claim 1 (see the discussion in claim 1 above). 
Claim 5, line 3 “first and second separate grinding halves which are mutually facing each other” is unclear because claim 1 recites the first and second clamp halves and looking at Figure 3, there are two halves to form the grinding jig. Are the first and second separate grinding halves same as the first and second clamp halves? Or the first and second clamp halves are portions of the first and second separate grinding halves, respectively right?
Claim 5, line 4 “a clamp half” is unclear whether it refers to one of the first and second clamp halves of claim 1 or an additional clamp half. Claims 6-7 have the same issue.
Claim 5, the 2nd paragraph recites “the first and the second grinding jig half may be releasably forced towards each other” is unclear what forces or device generating forces are applied the halves (until claim 9 “actuator”) in order each of the halves toward to each other.
Claim 8 the language “identical” is unclear. See the discussion in the drawing objection above. Therefore, it is unclear how the “identical” can be interpreted.
 Claim 9 appears in independent claim and it has many issues of lacking antecedent basis un the claim and it is unclear what structures are claimed.
Claim 10 “for biasing the first and second jig halves away from each other” is unclear and has two issues. First, claim 5 requires to have each of the first and second grinding jig halves towards to each other, but claim 10 requires each of the first and second jig halves away from each other. Second, the first and second jig halves are unclear whether they refer to the first and second grinding jig halves in claim 5 or additional first and second jig halves.	
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiser (US 4338749).
Regarding claim 1, as best understood,  Kiser shows a grinding machine (14, Figure 1) comprising a grinding jig (10, Figures 1-7) for holding a blade tool (12) having an edge (28) in the grinding machine (300), said grinding machine having a grindstone (40) and a support bar (48) for supporting the grinding jig (Figure 1), said grinding jig comprising:
a first and a second clamp half (portions 135 of blocks 61, Figures 2-3) arranged to hold the blade tool therebetween, and;
an elongate support portion (70, 71) for supporting the grinding jig onto the support bar of the grinding machine (Figures 1-2. See “V” channel 100), 
the elongate support portion comprises a front end abutment surface (102 or 67, Figure 1) and a rear end abutment surface (103 or 130, Figure 1) for abutment against the support bar of the grinding machine (Figure 1), 
wherein the front and rear end abutment surfaces (Figure 1) are spaced apart such that a portion of the support bar of the grinding machine may be received between the front and rear end abutment surfaces (Figure 1) and such that the grinding jig may be moved back and forth relative the support bar (Figure 1), in direction parallel with the longitudinal center axis of the grinding jig (as seen in Figures 1 and 7, the tool holder 10 is capable of being moved back and forth relative the support bar. Moreover, this holder is portable, it can be lifted and slightly moved back and forth if it is needed).
Regarding claim 2, as best understood, Kiser shows whereby movement of the grinding jig in one direction is “limited” by one of the front and rear end abutment surfaces and movement of the grinding jig in the opposite direction is “limited” by the other of the front and rear end abutment surfaces (looking at Figures 1 and 7, the surfaces 103, 130 is abutment surfaces for preventing the tool holder 10 moved from a left-right direction and the surface 102 for preventing the tool holder 10 moved from a right-left direction).
Regarding claim 4, as best understood, Kiser shows that the front end and the rear end abutment surfaces extends perpendicular from the support portion (see the surfaces 67, 130, Figure 1 and 7).
Regarding claim 5, as best understood, Kiser shows that the grinding jig comprising first and second separate grinding jig halves (blocks 61, Figure 7) which each is mutually facing each other and each respectively comprises one of the first and second clamp halves (Figure 7) and an elongate support portion half (70), 
wherein the grinding jig is arranged such that each of the first and the second grinding jig halves may be releasably forced  and towards each other to hold the tool blade between the first and second clamp halves (by screws 122) and wherein the first and second grinding jig halves comprise a respective front abutment half (Figure 2) and a respective rear abutment part (165, 166), wherein the front abutment halves and the rear abutment halves (see surfaces 67, 130, 103, 102 of top and bottom blocks 61) are arranged spaced apart from each other on the respective support portion half (Figure 2) and configured for abutment with the support bar (Figure 1) of the grinding machine.
Regarding claim 6, as best understood, Kiser shows that the clamp halves (figure 2) comprises a respective contact surface (80) for engagement with a side of the blade tool and wherein the respective support portion half (Figure 1) extends from the respective clamp half opposite to the contact surfaces (Figure 2 shows portion 135 having surface 80  and the portion 64 extends from the portion 136 opposite to the surface 80).
Regarding claim 7, as best understood, Kiser shows that the respective clamp half is formed integral with the respective support portion half (Figure 2).
Regarding claim 8, as best understood, Kiser shows that the first and second grinding jig halves are substantial identical (Col. 3, line 32). 
Regarding claim 9, it is unclear what the scope of the invention (see the discussion in the 112 above), as best understood, Kiser shows an actuator (115, 122, Figure 2) coupled to the first and second grinding jig halves and arranged to releasable force each of the first and second grinding jig halves towards each other.
Regarding claim 11, as best understood, Kiser shows the tool holder or the grinding jig for the tool blade (see the discussion in claim 1 above), wherein it is can be a knife because the as the claim is written, the knife is an intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Persson (US 2013/0295825).
Regarding claim 3, Kiser shows all of the limitations as stated above including the front and rear end abutment surfaces respectively extend around the support portion, but the support portion is not cylinder or rod portion (“circumferential”).
Persson shows an elongate support portion is a rod portion or cylinder rod (14, Figures  3-4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grinding jig of Kiser to have a rod portion, as taught by Persson, since this is known for the same purpose and in order to reduce any sharpen edges (corners) that may causes injury or scratching to an operator.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Naples (US 2006/0258271).
Regarding claim 10, Kiser shows all of the limitations as stated above except a resilient member for biasing each of the first and second jig halves away from each other.
Naples shows a tool holder (Figure 6) that has springs (80, 81) between upper and lower parts (24, 40) for holding a tool (85).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grinding jig of Kiser to have a resilient or a spring, as taught by Naples, in order to provide a tension on clamp screws or bolts to bias the upper and lower part away to each other (Para. 64 and Figure 7 of Naples).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kiser in view of Zhang (US 7033247).
Regarding claim 12, Kiser shows all of the limitations as stated above including the grinding system including the grind wheel and the support bar for supporting the grinding jig, but it does not show a grindstone  and a motor for rotating the grindstones.
Zhang shows a grinding machine has a grindstone (4) and a motor (3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grinding machine of Kiser to have a motor and a grindstone, as taught by Zhang, in order to provide an obvious feature to have a power to rotate a grindstone and the grindstone is for sharpening  edges of the tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                       6/16/2022